UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1166


BENNIE LLOYD OUTLAW, a/k/a Sam Anthony, Sr.,

                  Plaintiff – Appellant,

             v.

SAM ANTHONY, SR., a/k/a Bennie Lloyd Outlaw,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-CV-00597-JBF-FBS)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bennie Lloyd Outlaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bennie Lloyd Outlaw appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     See Outlaw v. Anthony, No. 2:08-cv-

00597-JBF-FBS (E.D. Va. Jan. 28, 2009).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2